RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 15a0168p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


 UNITED STEEL, PAPER AND FORESTRY, RUBBER,               ┐
 MANUFACTURING ENERGY, ALLIED INDUSTRIAL AND             │
 SERVICE WORKERS INTERNATIONAL UNION, AFL-               │
 CIO-CLC; RONALD D. STRAIT; DANNY O. STEVENS,            │       No. 13-1717
                            Plaintiffs-Appellees,        │
                                                          >
                                                         │
                                                         │
         v.
                                                         │
                                                         │
 KELSEY-HAYES COMPANY; TRW AUTOMOTIVE,                   │
 INC.; TRW AUTOMOTIVE HOLDINGS CORPORATION,              │
                        Defendants-Appellants.           │
                                                         ┘
                         Appeal from the United States District Court
                          for the Eastern District of Michigan at Flint
                    No. 4:11-cv-15497—Gershwin A. Drain, District Judge.
                                      Filed: July 28, 2015

                 Before: MERRITT, SUTTON, and GRIFFIN, Circuit Judges.

                                      _________________

                                            ORDER
                                      _________________

        GRIFFIN, Circuit Judge.     On May 6, 2014, defendants filed a petition for panel
rehearing, as well as a motion to stay consideration of the petition for panel rehearing, pending
the Supreme Court’s decision in M & G Polymers USA, LLC v. Tackett, Supreme Court No. 13-
1010.   On May 19, 2014, the majority of this panel granted appellant’s motion to stay
consideration of the petition for rehearing. On January 26, 2015, the Supreme Court issued its
decision in M & G Polymers USA, LLC v. Tackett, 135 S. Ct. 926 (2015), which overruled this
court’s decision in UAW v. Yard-Man, Inc., 716 F.2d 1476 (6th Cir. 1983).




                                                1
No. 13-1717      United Steel, Paper, Forestry, et al. v. Kelsey-Hayes Co., et al.   Page 2

       We now GRANT appellant’s motion for panel rehearing and REMAND the case to the
district court for reconsideration, and further proceedings if necessary, in light of the Supreme
Court’s decision in Tackett. The prior opinion of this panel, United Steel, Paper and Forestry,
Rubber, Manufacturing Energy, Allied Industries and Service Workers International Union v.
Kelsey-Hayes Co., 750 F.3d 546 (6th Cir. 2014), is accordingly VACATED.

       MERRITT, Circuit Judge, dissenting. I do not agree that the court should remand this
case to the district court.   I would conclude this case by deciding that the Kelsey-Hayes
employees who are retired are entitled to vested health care benefits under the collective
bargaining agreements.